Order entered December 12, 1941, so far as appealed from, unanimously modified by further denying defendant’s motion for a bill of particulars as to-items 1, 2, 3, 4, 5, 6, 8, 10, and that part of item 12 of defendant’s notice of motion set forth in the last two sentences thereof, and as so modified affirmed, with ten dollars costs and disbursements to the appellant. No opinion. Bill of particulars to be served within ten days after service of order. Present — Martin, P. J., Townley, Dore, Cohn and Callahan, JJ.